WILLIAM BOYUM, Chief Justice.
On November 6, 2012, defendant entered oral notice of appeal following his conviction of Larceny in the trial Court. *179Pursuant to Rule 3 of the Rules of Appellate Procedure which govern all appeals to the Supreme Court, a party may appeal a case by filing notice with the clerk and serving copies thereof upon all other parties. The record on appeal in this case does not indicate that Appellant ever served copies on all other parties. Additionally, a review of the record shows no request for transcript, which is required to be filed within 10 days after notice of appeal is given pursuant to Rule 6 of the Rules of Appellate Procedure.
Pursuant to Rule 12 of the Rules of Appellate Procedure, which provides that the Supreme Court may dismiss an appeal for failure to comply with the Rules, this appeal is hereby dismissed.